Citation Nr: 0834121	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-13 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to a rating in excess of 30 percent for 
schizophrenia and post-traumatic stress disorder (PTSD).

Entitlement to service connection to peripheral neuropathy, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971, to include service in Vietnam.  The veteran also served 
on active duty for training from June 11, 1977, to June 24, 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  

In May 2008, a hearing before the undersigned Acting Veterans 
Law Judge was held in Washington, DC.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's schizophrenia and PTSD are manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia and PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 
9204, 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of any further evidence 
that pertains to the claim.

Specifically, with respect to the veteran's claim for an 
increased rating for his schizophrenia and PTSD, the February 
2006 notice letter advised the veteran that the evidence 
needed to show that his disability had increased in severity.  
The notice letter did not describe the types of medical and 
lay evidence that the veteran may submit that are relevant to 
establishing entitlement to increased compensation.  The 
notice letter also did not inform the veteran that to 
substantiate his claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating the effect 
that the worsening has had on the veteran's employment and 
daily life.  The notice letter did not advise the veteran 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Thus, the 
notice letter does not conform to the notice requirements 
most recently set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board, however, finds that the aforementioned notice 
errors did not affect the essential fairness of the 
adjudication of the claim.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  The veteran has vigorously 
pursued his claim, setting forth his contentions and 
presenting testimony at the Board hearing on why he believes 
he is entitled to an increased rating.  The veteran has 
reported on the effect his schizophrenia and PTSD have had on 
his daily life.  Specifically, at the hearing the undersigned 
asked him to describe a typical day.  Thus, the notice errors 
are non-prejudicial.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, post-service treatment records, and 
VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Schizophrenia and PTSD are evaluated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9204 and 9411, respectively, which provide 
that a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The veteran claims that he is entitled to a higher rating for 
his service-connected schizophrenia and PTSD.  

A June 2005 VA psychology progress note states that the 
veteran was living with his children in his own home and that 
he was working part time.  Mental status exam was within 
normal limits with the exception of limited insight and 
judgment, and reduced flow of conversation.  

A July 2005 VA psychiatry outpatient note states that the 
veteran complained that his job was very stressful.  He 
indicated that his children were doing well.  He stated that 
he was sleeping okay and that he did not hear voices while 
taking Haldol.  He had some interests such as sports.  He 
denied suicidal or homicidal ideation.  His stream of thought 
was goal directed and there was no psychomotor agitation.  He 
was cooperative and exhibited fair eye contact.  GAF score 
was listed as 52.

According to the February 2006 VA exam report, the veteran 
experiences hypervigilence and paranoia.  He has occasional 
nightmares of the Vietnam War.  He currently takes medication 
for his psychiatric illnesses.  He lives with his girlfriend, 
with whom he described having a good relationship.  He also 
described having a good relationship with his children.  He 
stated that he has very few friends but enjoys a normal 
social and leisure life.  The veteran stated that he is 
currently working part time as a machinist.  He has missed a 
few days in the last year.  The veteran was noted to isolate 
himself, but was also noted to engage in social activities.  
The examiner stated that the veteran is capable of basic 
activities of daily living, is able to meet family 
responsibilities, and is able to meet work demands and 
responsibilities.  The veteran did not display impairment of 
thought process or communication.  He did endorse delusions 
as well as hallucinations.  He did not have suicidal or 
homicidal thoughts and he was able to maintain personal 
hygiene.  He was oriented to person, place, and time.  There 
was no evidence or complaints of memory loss or impairment.  
The veteran does not have obsessive or ritualistic behavior 
which interferes with routine activities.  He had a normal 
rate and flow of speech.  He does not have panic attacks, but 
he was somewhat depressed.  He attributed his depressed 
feelings to the fact that the day of the exam was his 
deceased mother's birthday.  He does not have sleep 
impairment or impulse control.  The examiner noted that the 
effects of the veteran's psychiatric illnesses were mostly 
mild.  The examiner opined that the veteran is employable.  
GAF score was noted to be 53.  The examiner commented that 
the veteran's psychosocial functional status and quality of 
life are largely unchanged from previous evaluations, with 
the exception of social relationships, which had worsened.  
The veteran's prognosis was listed as good.  

A December 2006 VA psychiatric note states that the veteran 
has been depressed at times and sometimes he hears voices.  

Based upon the aforementioned medical evidence, the veteran's 
schizophrenia and PTSD warrant the currently assigned 30 
percent rating, but not higher.  In this regard, the Board 
notes that nothing in the record indicates that the veteran 
exhibits flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, which 
are necessary for a higher, 50 percent rating.

To the contrary, the veteran has consistently reported good 
or very good relationships with his children, either a good 
or fair/stable relationship with his girlfriend, and adequate 
social/community involvement.  Additionally, he is employed 
part-time and has not missed any significant amount of work 
due to his schizophrenia or his PTSD.  The Board notes that 
although the veteran has revealed that he suffers from 
hallucinations or delusions when not taking his medication, 
as well as flashbacks, hypervigilence, and stress at work, 
there is no evidence that such symptoms interfere with his 
job performance or his work or social relationships.  
Furthermore, at the hearing before the undersigned, the 
veteran stated that he goes to church and is involved in 
community clean-up meetings.  He also stated that he has a 
good relationship with his brother, who lives nearby, as well 
as that he is involved in his children's school activities.  
In short, the medical evidence does not indicate 
symptomatology which more nearly approximates the 50 percent 
evaluation.  This finding is also supported by the GAF scores 
assigned throughout the appeal reflecting no more than 
moderate impairment.

In summary, the evidence fails to establish entitlement to an 
evaluation in excess of 30 percent at any point during the 
course of the claim. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the veteran has not been hospitalized for his 
schizophrenia or his PTSD.  In addition, while the evidence 
indicates some impact on employment and social functioning, 
such is adequately addressed by the rating assigned, and the 
GAF scores assigned reflect moderate impairment.  
Consequently, there is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Based on the record, the Board finds that the 
currently assigned 30 percent schedular rating under 38 
C.F.R. § 4.130, Diagnostic Codes 9204 and 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
solely to the veteran's service-connected schizophrenia and 
PTSD.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).


ORDER

Entitlement to a rating in excess of 30 percent for 
schizophrenia and PTSD is denied.


REMAND

The veteran claims that he is entitled to service connection 
for peripheral neuropathy because it is due to exposure to 
Agent Orange while serving in Vietnam.  However, at the 
hearing before the undersigned, the veteran presented 
testimony regarding the connection between his claimed 
peripheral neuropathy and his service-connected back 
disability.

The evidence confirms that the veteran served in country in 
Vietnam from September 1968 to August 1969.  Although neither 
the service medical evidence nor the post-service medical 
evidence indicates any diagnosis of peripheral neuropathy, a 
February 2006 VA exam report notes complaints of numbness in 
the toes and fingers.  Furthermore, at the May 2008 Board 
hearing, the veteran testified that when he moves a certain 
way, he gets shooting pain down his legs.

The Board notes that the February 2004 VA spine exam report 
indicates mild neurological complaints and findings; however, 
no diagnosis was rendered in this regard.  As it has been 
four years since this examination, and because the veteran 
has described a worsening of the neurological symptoms, a VA 
examination to determine the nature and etiology of his 
current numbness and/or shooting pain complaints is warranted 
at this time.  

Additionally, the Board notes that during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. 473, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with notice of the type of 
information or evidence needed to establish a disability 
rating or an effective date for the disability on appeal.  
Thus, corrective notice can be provided on remand.

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007), to 
include notice regarding the disability 
rating and effective-date elements of his 
service connection claim in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO or the AMC should obtain all VA 
treatment records dating since February 
2007.

3.  Thereafter, the RO or the AMC should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
peripheral neuropathy or other neurological 
disorder of the arms and legs.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present disability as to whether it is at 
least as likely as not (ie., a 50 percent 
or better disability) that the disability 
is etiologically related to service.  

The examiner should also state whether any 
currently present disability is proximately 
due to or the result of service-connected 
disability, to include the veteran's low 
back disability.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claim 
considering all relevant theories of 
service connection set forth by the 
veteran.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


